Citation Nr: 1635807	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  04-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an earlier effective date prior to October 25, 2011 for a separate 10 percent rating for radiculopathy of the left sciatic nerve.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from August 1992 to January 1999.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the RO in Baltimore, Maryland, which granted service connection and a 10 percent rating for degenerative disc disease of the lumbar spine effective from November 30, 2001. 

Rating decisions dated in November 2002 and April 2003 continued the 10 percent rating for the lumbar spine disability.  In a January 2004 rating decision, the RO granted an increased 20 percent rating for the lumbar spine disability (now characterized as spinal stenosis at L4-5), effective August 28, 2003.

A personal hearing was held in August 2006 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In February 2007, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

An August 2009 rating decision granted an increased 40 percent rating for spinal stenosis at L4-5 effective from November 19, 2008.  The case returned to the Board and was remanded again for additional development in March 2010.  In December 2011, the Board denied higher ratings for periods prior to November 19, 2008, and remanded the issue of a higher rating from that date for additional development. 

In an August 2012 rating decision, the AOJ granted a separate 10 percent rating for radiculopathy of the left sciatic nerve effective July 27, 2012. 

In November 2012, the Board denied entitlement to an increased rating higher than 40 percent for the lumbar spine disability, effective November 19, 2008 and denied entitlement to a rating higher than 10 percent for radiculopathy of the left sciatic nerve.  The Board also granted entitlement to a separate 20 percent rating for urinary incontinence due to the lumbar spine disability, effective August 4, 2009 to August 5, 2010.  The issue of entitlement to TDIU was remanded, as the Board found that it was raised by the record and was part of her increased rating claim. 

Then the Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court affirmed that part of the Board decision that denied an increased rating higher than 40 percent for the lumbar spine disability effective November 19, 2008, but set aside and remanded the part of the November 2012 decision that denied separate compensable ratings for radiculopathy of the right and left sciatic nerves prior to July 27, 2012, that denied a rating higher than 10 percent for radiculopathy of the left sciatic nerve from July 27, 2012 (and implicitly a rating for radiculopathy of the right sciatic nerve), and denied entitlement to an extraschedular evaluation. 

Meanwhile, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.)  In October 2013, the Veteran responded that she wished to have the prior December 2011 decision vacated and a new one issued in its place.  She also indicated that she wanted a new hearing.  However, in September 2014, her representative indicated that the Veteran wished to withdraw her hearing request. 

Pursuant to the Veteran's initial response, in June 2014, the Board vacated the portion of the December 2011 decision that denied the claims of entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003, and entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008.  The remainder of the December 2011 Board decision was undisturbed.

On December 9, 2014, the Board remanded, in pertinent part, the listed issue for further development.  On December 23, 2014, the Board vacated that decision.  On that same day, the Board sent the attorney a letter advising that he had 90 days to submit additional argument.  In March 2015, the attorney submitted additional argument with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2015). 

The Board notes that in April 2014, the RO issued a statement of the case addressing an effective date prior to November 18, 2008 for a 40 percent rating for spinal stenosis at L4-5.  In June 2014, the attorney submitted a letter and requested that it be considered a Form 9 with the April 2014 statement of the case.  On review, the effective date for the 40 percent rating was essentially considered as part of the appeal for increased ratings for spinal stenosis for the periods prior to November 18, 2008.  

In a May 2015 decision, the Board denied an increase in a 10 percent rating for spinal stenosis at L4-5 prior to August 28, 2003, denied an increase in a 20 percent rating for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008, granted an earlier effective date of October 25, 2011 for the award of a separate compensable rating for radiculopathy of the left sciatic nerve, denied an increase in a 10 percent rating for radiculopathy of the left sciatic nerve, denied a separate compensable rating for radiculopathy of the right sciatic nerve, and granted a TDIU.  Several other issues were remanded to the AOJ for additional development.

The Veteran again appealed to the Court.  In a February 2016 joint motion for partial remand (JMPR) to the Court, the parties (the Veteran and the Secretary of VA) requested that a single part of the May 2015 Board decision be vacated and the issue remanded, specifically, the Board's denial of an effective date prior to October 25, 2011 for the award of a separate 10 percent rating for radiculopathy of the left sciatic nerve.  The parties agreed that the appellant did not want to pursue an appeal of the other matters adjudicated by the Board in its May 2015 decision:  the denial of a disability rating in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003, the denial of a rating in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008, the denial of a separate 10 percent disability rating for radiculopathy of the right sciatic nerve, and the denial of a rating in excess of 10 percent for radiculopathy of the left sciatic nerve.  In a February 2016 Court order, the joint motion was granted, the Board's May 2015 decision was vacated only as to the issue of entitlement to an earlier effective date prior to October 25, 2011 for a separate 10 percent rating for radiculopathy of the left sciatic nerve, and that issue was remanded.  The appeal as to the remaining issues was dismissed.  

The case was subsequently returned to the Board, and as a result of the Court order, the issues of entitlement to higher ratings for the service-connected lumbar spine disability and radiculopathy of the sciatic nerve are no longer before the Board.

In its May 2015 decision and remand, the Board also remanded the following issues to the AOJ for promulgation of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999):  entitlement to a rating in excess of 30 percent for major depressive disorder effective prior to April 18, 2012 and in excess of 50 percent from April 18, 2012; entitlement to a rating in excess of 20 percent for voiding dysfunction status post hysterectomy effective April 18, 2012; entitlement to a compensable evaluation for residual scar status post hysterectomy effective April 18, 2012; and entitlement to service connection for incontinence secondary to spinal stenosis at L4-5, effective August 5, 2010 to the present.  The Board also remanded the issue of entitlement to an extraschedular evaluation for spinal stenosis at L4-5.  These remand actions have not yet been taken and the RO is currently in the process of adjudicating these appeals.  See April 2016 deferred rating decision.  Thus, these issues are not currently in appellate status.  

In a September 2015 rating decision, the RO effectuated the Board's prior decisions, and granted an earlier effective date of October 25, 2011 for the award of a separate compensable rating for radiculopathy of the left sciatic nerve, granted service connection and a 20 percent rating for urinary incontinence associated with spinal stenosis, effective August 4, 2009 to August 5, 2010, and granted entitlement to a TDIU and dependents' educational assistance (DEA), each effective from April 18, 2012.  

In a subsequent September 2015 memorandum, the AOJ granted entitlement to extraschedular consideration for TDIU under CFR 4.16(b) during the period from May 2009 until April 17, 2012.

In June 2016, the Veteran's representative submitted additional written argument both as to the Court-remanded issue of entitlement to an earlier effective date prior to October 25, 2011 for a separate 10 percent rating for radiculopathy of the left sciatic nerve, and as to the issue of entitlement to a TDIU.  However, as noted above, entitlement to a TDIU has already been granted.

Moreover, the Veteran and her representative have filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to an earlier effective date prior to April 18, 2012 for the award of a TDIU and DEA benefits, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon, supra, the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  See April 2016 deferred rating decision.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues presently before the RO will be the subject of a later Board decision, if ultimately necessary. 

Duplicative evidence and additional argument were received from the Veteran in June 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, as of August 4, 2003, there is competent and credible evidence of radiculopathy of the left sciatic nerve manifested by mild neuralgia of the sciatic nerve.



CONCLUSION OF LAW

The criteria for an effective date of September 26, 2003, but no earlier, for a separate 10 percent rating for radiculopathy of the left sciatic nerve are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8720 (2015); 38 C.F.R. § 4.71a, General Rating Formula, Note 1 (as in effect from September 26, 2003);VAOPGCPREC 3-2000.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2015).  

In this case, pre-adjudication notice was provided to the Veteran regarding the original service connection claim for a lumbar spine disability in a December 2001 letter.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103 (a) have been met.
Additional notice was provided to the Veteran in letters dated in February 2007, and August 2007, which also provided information concerning the establishment of a disability rating and effective date.  Additional notice was provided in letters dated in April 2010 and September 2013.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA requested Social Security Administration (SSA) records but received a negative response.  The RO has obtained service treatment records and VA and private treatment records.  Also, VA afforded the Veteran relevant examinations and medical opinions in January 2002, November 2008, August 2009, August 2010, February 2012 and July 2012.  The resulting reports describe the Veteran's disability, reflect consideration of the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Analysis
	
The Veteran has claimed entitlement to an earlier effective date prior to October 25, 2011, for the grant of a separate 10 percent disability rating for radiculopathy of the left sciatic nerve.  She currently contends that a date of November 30, 2001, should be awarded because that is the date on which VA received her initial claim for service connection for a lumbar spine disability, and because the current issue stems from her appeal for a higher initial rating for the lumbar spine disability.  See June 2016 written brief.  The Veteran's representative cited various VA treatment records dated since May 2003.

By way of history, the Veteran's original service connection claim was received on November 30, 2001, and she claimed service connection for several disabilities, to include degenerative joint disease of the lumbar spine.  However, she did not claim service connection for radiculopathy of either left lower extremity, or in fact any disability of the left lower extremity.

In a May 2002 rating decision, service connection was established for a lumbar spine disability, effective from November 30, 2001.  In an August 2012 rating decision, in the course of evaluating the Veteran's lumbar spine disability, the AOJ determined that secondary service connection was warranted for radiculopathy in the left lower extremity, which the AOJ characterized as radiculopathy of the left sciatic nerve.  The effective date of July 27, 2012 was chosen because it was the date a VA examination showed radiculopathy in the left lower extremity as a result of the Veteran's lumbar spine disability.  The rating decision assigned the Veteran a separate 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2015).  This diagnostic code assigns a 10 percent rating for mild neuralgia of the sciatic nerve.

This rating was allowed pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (effective since September 26, 2003), which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code.  In the case at hand, the Veteran's radiculopathy of the left lower extremity (radiculopathy of the left sciatic nerve) is considered an objective neurologic manifestation of her lumbar spine disability and, thus, it is part of her appeal for entitlement to a higher initial rating for her lumbar spine disability.

In a May 2015 decision, the Board granted an earlier effective date of October 25, 2011 for the award of a separate 10 percent rating for radiculopathy of the left sciatic nerve.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a), (b) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400 (b)(2). 

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2) (West 2014); see also 38 C.F.R. § 3.400 (o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2015).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms.  See 38 C.F.R. § 3.1 (p) (2015).  

However, for appeals filed prior to March 24, 2015, as in this case, the term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (2014).

For appeals filed prior to March 24, 2015, as in this case, a report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157 (a) (2014).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. §  3.157 (b)(1) (2014).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. §  3.157 (b)(2) (2014).  

The Board notes that the schedular criteria for rating the spine were amended twice during the appeal period.  Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine, which are now listed under the General Rating Formula for Diseases and Injuries of the Spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  On that date, Diagnostic Code 5293 was renumbered as Diagnostic Code 5243 and the criteria were placed under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), but the rating criteria remained the same.  38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51454 -51456 (Aug. 27, 2003).

Before these revisions, symptoms of sciatic neuropathy of the lower extremity were contemplated in the applicable rating criteria for a service-connected spine disability under Diagnostic Code 5293 (2002) pertaining to intervertebral disc syndrome.  As the Court has dismissed the Veteran's prior appeal for a higher rating for the service-connected lumbar spine disability, the currently assigned ratings for the lumbar spine disability during the relevant period prior to October 25, 2011 are final.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (April 10, 2000).  As applicable to the issue currently on appeal (entitlement to an earlier effective date for a separate rating for radiculopathy of the left sciatic nerve), Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code), was not effective prior to the revisions to the spine rating criteria effective September 26, 2003, and therefore cannot be applied prior to the effective date of the revision.  Id.

In the joint motion for partial remand (JMPR), the parties agreed that the Board failed to provide an adequate statement of reasons or bases in its May 2015 decision for its determination that the Veteran was not entitled to a disability rating prior to October 25, 2011 for radiculopathy of the left sciatic nerve.  The parties agreed that the Board failed to analyze whether there was objective evidence of lumbar radiculopathy prior to October 25, 2011, based on the notation in the October 2011 neurology outpatient consult which indicated that the Veteran's chief complaint was "low back pain radiating" a history of the present illness included "low back pain for several years" and that "about two months ago [the Veteran] developed a gradual increasing left posterior thigh pain."  The parties noted that 38 U.S.C.A. § 5110(a) provides that an effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, that an effective date should not be assigned mechanically based on the date of a medical record, but the Board must examine all of the facts, citing DeLisio v. Shinseki, 25 Vet. App. 45, 58- 59 (2011), and that in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, citing McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The parties also agreed that the record contains other earlier notations of left leg radiculopathy as it pertains to the Veteran's back disability.  For example, in May 2003, a primary care note indicated that the Veteran's medical history included chronic back pain with left leg radiculopathy, and an August 2003 orthopedic surgery inpatient note indicated a diagnosis of lumbar spinal stenosis at L4-L5 with radicular pain.  The parties agreed that the Board did not consider this evidence in the context of determining whether the Veteran is entitled to an effective date earlier than October 25, 2011. The Board was instructed to analyze whether the Veteran is entitled to a separate ten percent disability evaluation prior to October 25, 2011, for radiculopathy of the left sciatic nerve.  

The Board will now consider the relevant evidence of record.  Private medical records from Kaiser Permanente dated from March 1999 to July 2002 are negative for complaints, treatment or diagnosis of radiculopathy of the left sciatic nerve or left lower extremity.  In January 2000, the Veteran reported right lumbar pain radiating to the right lower quadrant; the diagnostic assessment was rule out urinary tract infection versus cystitis or vaginitis.

On VA compensation examination in January 2002, the Veteran complained of low back pain, but did not report radiating pain to the left leg, despite reporting recurrent neck pain with a bilateral radicular component (she reported radicular pain from the neck into both shoulders).  On examination of the spine, no neurological deficits were seen, and degenerative joint disease of the low back was not shown on X-ray study.  The pertinent diagnosis was recurrent low back pain.

On April 21, 2003, VA received a copy of a March 24, 2003 private magnetic resonance imaging (MRI) study of the lumbar spine from the Veteran's representative.  The study was performed because of the Veteran's complaints of low back pain with right leg radiation.  The MRI showed grade I anterolisthesis at L4-5, and diffuse midline disc bulging without focal extrusion or nerve root impingement.  There was fairly prominent hypertrophy of the posterior ligamentous elements leading to moderate to severe stenosis.  The diagnostic impression was moderate to severe spinal stenosis at L4-5.

A May 23, 2003 VA outpatient treatment record reflects that the Veteran presented for a vesting physical.  It was noted that her prior medical history included chronic back pain with left leg radiculopathy related to moderate to severe spinal stenosis.  She reported occasional paresthesia of the left leg and upper right thigh.  On neurologic examination, she had a coordinated gait, and deep tendon reflexes were 2+ at the patella and ankle. Muscle strength was full (5/5) in the lower extremities.  There was no spinal tenderness, and straight leg raising was positive.  The diagnostic assessment was chronic back pain related to spinal stenosis.

An August 4, 2003 VA orthopedic inpatient progress note reflects that the Veteran was seen in orthopedic consultation for lower back and bilateral thigh and left calf pain which reportedly started about couple of years ago.  She reported that at times she could not stand up due to her back and leg pain and could not stand for a while.  She had been taking Neurontin but it made her dizzy.  She stated that sometimes her left leg felt weak.  On examination, deep tendon reflexes were present and motor function was full (5/5) including the dorsiflexors of her feet.  Sensation was intact.  The diagnosis was lumbar spondylosis with facet arthropathy and lumbar spinal stenosis at L4-L5 with radicular pain, rule out pseudospondylolisthesis.  Further studies were planned.

An August 4, 2003 VA computed tomography (CT) scan of the lumbar spine showed grade I spondylolisthesis at L4-5; mild canal stenosis was associated at this level with bilateral facet arthropathy.  In an August 15, 2003 VA orthopedic outpatient progress note, the physician indicated that he reviewed the private March 2003 MRI study, and it revealed degenerative change involving the L4-5 and LS facet joints bilaterally along with a grade I spondylolisthesis of L4 on L5, likely degenerative in nature.

An August 28, 2003 VA physical therapy note reflects that the Veteran reported that she had low back pain for many years, and over the past year, it was severe.  She reported intermittent radicular symptoms down her right lower extremity to her knee, and the left lower extremity to the calf.  She reported constant low back pain, and said that for the past several years her left knee had been "giving out" occasionally.  On examination, lower extremity strength testing on hip flexion was 4/5 on the right and 4+/5 on the left.  Straight leg raise testing was normal with hamstring tightness.  The diagnostic assessment was chronic low back pain due to malalignment, leg length discrepancy, and abdominal/lower extremity weakness/ tightness.

In written argument dated in April 2004, the Veteran's former representative contended that a higher rating was warranted for the service-connected lumbar spine disability due to her radicular symptoms radiating to the lower extremities.

A March 24, 2004 VA orthopedic surgery outpatient note reflects that the Veteran complained of pain down the left lower extremity and had to stretch it out daily.  A September 28, 2004 VA orthopedic note reflects that the Veteran complained of pain in her thighs and legs below her knees.  On examination, motor function of the feet, ankles, knees and hips was 5/5.  Sensation was intact.  Similar findings were shown in April 15, 2005.  The Veteran underwent EMG testing of the right lower extremity in May 2005, which was normal.  

A September 5, 2006 primary care note reflects that deep tendon reflexes were 1+, but on orthopedic examination on September 8, 2006, ankle and knee jerks were present and 2+, and muscle strength was 5/5 in the lower extremities.  

At the August 21, 2006 Board hearing, the Veteran testified that she had radiating pain from her right and left hips where the pain began and then went down to the lower extremities.  She denied experiencing numbness, and said that she intermittently had cramps and muscle spasms in her right leg and foot.

In February 2007, the Board remanded the appeal for a higher rating for the service-connected lumbar spine disability, partly for a VA neurological examination to ascertain if the Veteran had any neurological complaints or findings attributable to the service-connected lumbar spine disability.

In an April 2007 statement, the Veteran related that she had back pain that radiated down her hip and leg causing a burning sensation.

An April 3, 2007 orthopedic surgery outpatient note reflects that the Veteran complained of back pain, and a burning feeling in her right lower extremity.  On examination, motor function was 5/5 in the lower extremities, and sensation was intact.  Ankle and knee jerks were present and 2+.

On orthopedic consult on August 18, 2008, the Veteran reported burning pain in her lower extremity, and said that sometimes her legs gave way and she had once fallen off the steps.  On examination, motor function was satisfactory in both lower extremities.  Her gait was satisfactory but she tended to walk with a wide gait.  An April 24, 2007 MRI showed grade I spondylolisthesis of L4 and L5 associated with facet arthropathy and disc protrusion resulting in severe central stenosis.

On VA examination on November 19, 2008, the Veteran reported constant lower back pain with radiation down the right leg, made worse by sitting, standing and walking.  The pain traveled down the left leg less frequently.  She also stated that she occasionally fell due to leg weakness.  On physical examination, motor function was 5/5 in the lower extremities.  Muscle tone was normal without atrophy.  Sensory examination of the lower extremities was normal.  Knee and ankle jerk reflexes were hyperactive (3+) on both sides.  The examiner stated that there was subjective evidence for sciatic neuropathy.  However, there was neither muscle spasm, atrophy of muscle or overt weakness to corroborate the subjective sciatic symptoms.

On VA examination on August 4, 2009, the Veteran complained of low back pain radiating to her calves bilaterally, right greater than left.  On examination of the left lower extremity, strength was 5/5, sensation was normal, and reflexes were normal.  The examiner noted the findings of a December 18, 2008 MRI of the lumbar spine.  The diagnosis was severe lumbar spinal stenosis.

On VA examination in August 2010, the examiner noted that there was a history of radiating pain to the right thigh.  On examination, reflexes were 2+ (normal) throughout both lower extremities.  A sensory examination of the left lower extremity showed normal sensation to vibration, pain or pinprick, and light touch.  There were no dysesthesias.  Motor strength was rated at 5 throughout the left lower extremity, muscle tone was normal, and there was no muscle atrophy.  The diagnoses were degenerative spine diseases causing mild severity of lumbar spinal stenosis, and degenerative lumbar disc disease.

An October 25, 2011 VA neurology consult reflects that the Veteran complained of chronic low back pain for several years.  She reported that about two months ago, she developed a gradual increasing left posterior thigh pain.  She also reported bilateral lower extremity weakness with walking, that was relieved by rest and with leaning forward at the waist.  She denied numbness and tingling of the lower extremities.  On motor examination, there was normal bulk and tone, and strength was 5/5 in the lower extremities. She could squat without difficulty and recovered without assistance.  Sensory examination was intact to light touch and sharp and vibratory stimuli.  Deep tendon reflexes were as follows:  patellar (L4) was 2+, and ankle (S1) was 1+.  Ankle clonus was negative, plantar was mute, and gait was unimpeded, with no toe drop.  Heel and toe walking were intact.  The physician noted that a December 18, 2008 MRI scan showed multilevel degenerative disc disease and facet arthrosis with re-demonstration of mild anterolisthesis of L3 on L4 and L4 on L5 similar to prior examinations, and moderate to severe central canal compromise at L4 on L5 similar to prior examinations.  The diagnostic impression was lumbar stenosis with neurogenic claudication, lumbar spondylolisthesis, anterior L4 on L5, grade I, lumbar spondylosis, and lumbar radiculopathy.

A February 2012 VA opinion states that the chronic progressive low back pain and neurological impairment and limitation of the range of motion at the lumbosacral spine level was more likely than not related to the service-connected spinal stenosis.

At a July 27, 2012 VA neurology compensation examination, the Veteran complained of low back pain that increased gradually over the years, and related that in the past year, the pain would radiate intermittently down the posterior aspect of the left leg.  The radiation of pain to the left leg was not related to activity or movement.  On examination, gait was slow and she used a cane for balance.  Motor strength was 5/5 except the left iliopsoas and quadriceps which were 4/5.  Light touch and pin sensation were intact, and deep tendon reflexes were 2+ throughout. The diagnoses were degenerative joint disease at L2-S1, lumbar canal stenosis at L4-5, and left sciatica. 

On VA spine examination on July 27, 2012, the examiner indicated that the Veteran had radicular pain, specifically moderate intermittent pain (usually dull) in the left lower extremity.  The examiner opined that there was involvement of the L4/L5/S1/S2/S3 nerve roots (left sciatic nerve), and that there was mild left radiculopathy.

The Veteran's 10 percent rating for radiculopathy of the left sciatic nerve has been assigned under Diagnostic Code 8720, pertaining to neuralgia of the sciatic nerve.  Neuralgia is usually characterized by a dull or intermittent pain, of typical distribution so as to identify the nerve.  38 C.F.R. § 4.124.  The Veteran is competent to report pain.

After a thorough review of the record, the Board finds that an August 4, 2003 VA orthopedic inpatient progress note, which documents complaints of radicular symptoms into the left lower extremity, constitutes evidence of lumbar radiculopathy because at that visit, the treating physician diagnosed lumbar spondylosis with facet arthropathy and lumbar spinal stenosis at L4-L5 with radicular pain.  

The Board finds that the competent and credible evidence of record does not show that radiculopathy of the left sciatic nerve was manifested prior to that date.  In this regard, the Board notes that on prior VA compensation examination in January 2002, the Veteran complained of low back pain, but did not report radiating pain to the left leg, despite reporting recurrent neck pain with a bilateral radicular component, and on examination of the spine, no neurological deficits were found by the examiner.  Thus, there was no subjective or objective evidence of radiculopathy of the left sciatic nerve at that examination.  Further, although a May 2003 treatment note reflects a history of chronic back pain with left leg radiculopathy, radiculopathy was not diagnosed by the examiner.

Resolving reasonable doubt in the Veteran's favor, the Board finds that as of August 4, 2003, the Veteran's credible lay statements of radiating pain into the left lower extremity were generally consistent with her subsequent complaints as reported in several subsequent medical records dated until the VA examination in July 2012 which provided supporting objective medical evidence linking the subjective complaints with the service-connected lumbar spine disability.
Though the August 4, 2003, VA treatment note does not comment on the severity of the symptoms of the Veteran's radicular pain, on examination, the examiner indicated that deep tendon reflexes were present and motor function was full and sensation was intact.  After considering all of the evidence of record, the Board resolves reasonable doubt in the Veteran's favor by finding that this VA treatment note demonstrates mild neuralgia of the left sciatic nerve.  

However, the Board finds that the effective date for the award of a separate 10 percent rating for radiculopathy of the left sciatic nerve may be no earlier than September 26, 2003, the effective date of Note 1 of the General Rating Formula for Diseases and Injuries of the Spine (which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code).  VAOPGCPREC 3-2000; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as effective September 26, 2003).  Therefore, the Board finds that a separate 10 percent rating is warranted for radiculopathy of the left sciatic nerve effective from September 26, 2003.


ORDER

An effective date of September 26, 2003, but no earlier, for the grant of a separate 10 percent rating for radiculopathy of the left sciatic nerve is granted, subject to the laws and regulations governing the payment of monetary benefits. 



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


